Citation Nr: 9915688	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  93-22 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an increased rating for the residuals of a low 
back injury, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1987, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for the 
residuals of a low back injury.  The veteran timely appealed 
this determination to the Board.

In his October 1993 Substantive Appeal, the appellant 
requested that he be afforded a hearing before a Member of 
the Board.  However, in a signed statement, dated in February 
1999, the veteran indicated that he no longer wanted such a 
hearing.  The veteran's hearing request is thus deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (1998).

In the March 1993 VA orthopedic examination report, the 
physician indicated that the veteran suffered from chronic 
cervical pain due to an in-service injury.  The record thus 
raises the issue of entitlement to service connection for a 
cervical spine disability.  This issue is not currently 
before the Board and it is referred to the RO for appropriate 
action.


REMAND

The Board's review of the record reveals that additional 
development and adjudication of the issue on appeal is 
warranted.  

The veteran's claims file was certified to the Board in May 
1999.  Prior to that time, however, the veteran submitted 
directly to the Board a letter dated in February 1999 (to 
which copies of medical records, to include a November 1998 
private medical report was attached) and underwent VA 
examination in November 1998 (the report for which is of 
record).  Significantly, however, the RO has not considered 
such evidence, and the veteran has not waived his right to 
have the RO consider this evidence in the first instance.  
Accordingly, the RO must, in the first instance, consider the 
issue on appeal in light of such evidence, and issue to the 
veteran a Supplemental Statement of the Case (SSOC) 
explaining its bases for the decision.    See 38 C.F.R. 
§ 19.31 (1998).

In addition, the Board notes that, when evaluating 
muskuloskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The record does not reflect consideration of those 
provisions by the RO.

Further, in several statements, the veteran reported that he 
was forced to miss work due to symptomatology attributable to 
the service-connected residuals of his low back injury, 
suggesting that the disability interferes with his 
employability beyond that degree contemplated in the assigned 
evaluation.  The Board finds that these assertions raise a 
question as to whether, due to marked interference with 
employment, the regular schedular standards are inadequate to 
evaluate his service-connected low back disability.  As such, 
on remand, the RO should, in connection with the increased 
rating claim, consider whether the criteria for invoking the 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are met.

Finally, in the November 1998 private medical report, the 
examiner, Dr. Howard T. Ewert, indicated that he treated the 
veteran approximately once per month for the residuals of a 
low back injury.  Further, in the February 1999 letter, the 
veteran noted that he had treated by that examiner for six 
years.  Moreover, in a March 1993 treatment report, Dr. Ewert 
stated that he began treating the veteran in March 1992.  
However, the record does not reflect that the RO has 
attempted to associate these treatment records with the 
claims folder.  However, since such records might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim, the RO should 
attempt to obtain and associate with the claims folder the 
outstanding treatment records of Dr. Ewert (and any other 
source identified by the veteran).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining appropriate 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran, 
dated since March 1992, from Dr. Howard 
T. Ewert, as well as from any other 
source identified by the veteran.  The RO 
should enlist the aid of the veteran and 
his representative, as needed.  However, 
if any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record 
(specifically to include the November 
1998 VA orthopedic examination report, 
the November 1998 private medical report, 
and all other, additional evidence 
received) in light of all applicable 
laws, regulations, and case law.  In 
doing so, the RO should take into 
consideration any functional loss due to 
pain and pain on movement, weakness, 
fatigability, and incoordination 
(consistent with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  The RO should also consider 
whether the case warrants referral to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-
schedular rating.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

3.  If the benefits sought by the veteran 
continue to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


